Determination of the Department of State of the State of New York, dated March 29, 1977, which, inter alia, revoked the license of the petitioner Jerome H. Brummer, unanimously modified, on the law, to the extent of reducing the sanction imposed to a term of six months’ suspension and otherwise confirmed, without costs or disbursements. The Department of State conducted a hearing with regard to complaints about the sale of land by the Great American Land Corporation in a land subdivision known as Paupackan Lake Estates, located in Pike County, Pennsylvania. Moraine Enterprises was in charge of sale of the subdivided plots, and Brummer was employed by Moraine as a real estate salesman. Of the 24 complaints considered at the hearing, only three involved Brummer: the Sloan, Pearce, and Lauer complaints. The hearing officer found that Brummer was not guilty of any wrongdoing with regard to the Sloan complaint. The Pearce complaint, in which Brummer acted as a salesman, concerned the failure of one other than Brummer to refund money to Pearce. In the Lauer complaint, it appears that Brummer used a "bait-and-switch” technique to sell a parcel of land to Lauer, and the charge of untrustworthiness based on the Lauer complaint is supported by substantial evidence. However, in view of the fact that there was only one substantiated complaint against petitioner, we find *910that the sanction imposed was excessive and have reduced it accordingly. Concur—Lupiano, J. P., Birns, Lane, Sandler and Sullivan, JJ.